             Case 3:07-cv-05944-JST Document 5501 Filed 06/11/19 Page 1 of 3



 1   COUNSEL LISTED ON SIGNATURE PAGE
 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11

12
     IN RE: CATHODE RAY TUBE (CRT)                  )   Master File No. 3:07-cv-5944 SC
13   ANTITRUST LITIGATION                           )   Case No. 17-cv-04067-JST
                                                    )
14
                                                    )   MDL No. 1917
15                                                  )
                                                    )   STIPULATION AND [PROPOSED]
16                                                  )   ORDER RE MOTION FOR
                                                    )   PRELIMINARY APPROVAL OF
17                                                  )   SETTLEMENT
                                                    )
18
     This document relates to:                      )
19                                                  )
     Luscher et al. v. Mitsubishi Electric Corp.,   )   The Honorable Jon S. Tigar
20   Case No. 17-cv-04067-JST                       )
                                                    )
21                                                  )
22

23

24

25

26

27

28
                                                    1
        STIPULATION AND [PROPOSED] ORDER RE: MOTION FOR PRELIMINARY APPROVAL OF
            SETTLEMENT, Case No. 17-cv-4067-JST, Master File No. 07-cv-05944-JST, MDL No. 1917
             Case 3:07-cv-05944-JST Document 5501 Filed 06/11/19 Page 2 of 3



 1          WHEREAS, at the Case Management Conference on April 9, 2019, Mitsubishi Electric

 2   Corporation (“Mitsubishi Electric”) and the Indirect Purchaser Plaintiffs (“IPPs”) proposed that

 3   the Court set a schedule for IPPs to file the motion for preliminary approval of their proposed

 4   class action settlement with Mitsubishi Electric, and proposed June 14, 2019 as the date for the

 5   opening brief;

 6          WHEREAS, by Order dated April 9, 2019 (ECF No. 5426), this Court set a deadline of

 7   June 14, 2019 for the IPPs to file the motion for preliminary approval of the Mitsubishi Electric

 8   settlement;

 9          WHEREAS, the proposed plan of allocation for the IPPs’ settlement with Mitsubishi

10   Electric is impacted by the IPPs’ settlements with the other defendants and will be impacted by

11   any further settlements or agreements reached with the other defendants;

12          WHEREAS, the Court has referred the parties to the other settlements and the objectors

13   to those settlements to mediation before Magistrate Judge Corley, ECF No. 5427, and has before

14   it motions for appointment of new interim class counsel relating to the settlements;

15          WHEREAS, the Northern District of California’s Procedural Guidance for Class Action

16   Settlements (as amended December 5, 2018) requires that the motion for preliminary approval

17   include a proposed plan of allocation;

18          WHEREAS, the parties to the Mitsubishi Electric settlement agree that it is necessary to

19   wait until the issues relating to the IPPs’ settlements with the other defendants are resolved in

20   the Judge Corley mediation before presenting a proposed plan of allocation for the Mitsubishi

21   Electric settlement; and

22          WHEREAS, in light of the foregoing, the parties respectfully request that the Court take

23   the motion for preliminary approval of the Mitsubishi Electric settlement off calendar pending

24   resolution of the Judge Corley mediation involving the IPPs and the other defendants.

25          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE THAT:

26   The date for IPPs to file their motion for preliminary approval of the IPPs’ settlement with

27   Mitsubishi Electric set for June 14, 2019 is taken off calendar.

28
                                                      2
        STIPULATION AND [PROPOSED] ORDER RE: MOTION FOR PRELIMINARY APPROVAL OF
            SETTLEMENT, Case No. 17-cv-4067-JST, Master File No. 07-cv-05944-JST, MDL No. 1917
             Case 3:07-cv-05944-JST Document 5501 Filed 06/11/19 Page 3 of 3



 1   IT IS SO STIPULATED.

 2   Dated: June 7, 2019                       TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP

 3
                                        By:    /s/ Mario N. Alioto
 4
                                               MARIO N. ALIOTO, ESQ. (56433)
 5                                             LAUREN C. CAPURRO, ESQ. (241151)
                                               TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
 6                                             2280 Union Street
                                               San Francisco, CA 94123
 7                                             Telephone: (415) 563-7200
                                               Facsimile: (415) 346-0679
 8
                                               E-mail: malioto@tatp.com
 9                                             laurenrussell@tatp.com

10                                             Lead Counsel for Indirect Purchaser Plaintiffs
11

12
     Dated: June 7, 2019                By:    /s/ Michael T. Brody
13
                                               Terrence J. Truax
14                                             ttruax@jenner.com
15                                             Michael T. Brody
                                               mbrody@jenner.com
16                                             JENNER & BLOCK LLP
                                               353 N. Clark Street
17                                             Chicago, IL 60654
                                               Telephone: (312) 222-9350
18

19                                             Attorneys for Mitsubishi Electric Corporation

20

21
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23

24

25               June 11, 2019
     DATED:_______________________
                                                                Hon. Jon S. Tigar
26                                                         United States District Judge

27

28
                                                  3
        STIPULATION AND [PROPOSED] ORDER RE: MOTION FOR PRELIMINARY APPROVAL OF
            SETTLEMENT, Case No. 17-cv-4067-JST, Master File No. 07-cv-05944-JST, MDL No. 1917
